Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                   DETAILED ACTION	

1. 	This action is response to the amendment filed on 10 November 2015 in which claims 1-5, 7-19 are presented for future examination. 
	
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s representative Edward H. Green (Reg# 42604) on 16 April 2015.

The application has been amended by the examiner as follows: 
                Full Claim Set
1-40. (Canceled)

41.	(Currently Amended) A method of processing an enhanced document by a document parsing system, the method comprising:
receiving an enhanced document at the document parsing system, the enhanced document having nonvisible metadata embedded therein;
examining a document file type of the enhanced document to determine if the enhanced document is one of a predefined list of document types for which verification is required to determine if the enhanced document has been modified or not;
extracting encoded content from the nonvisible metadata embedded in the enhanced document; and
transmitting the encoded content as a structured document to a document submission platform,
wherein the metadata is stored as ID and value pairs, and wherein extracting the encoded content further comprises:
	accessing one or more encrypted byte string segments in the embedded metadata of the enhanced document, each encrypted byte string segment having an associated identifier;
	assembling the one or more encrypted byte string segments into an encrypted byte string;
	selecting an initial portion of the encrypted byte string as an encryption salt and initialization vector, and truncating the initial portion from the encrypted byte string; and
	obtaining an encryption password from an encryption password database; 
	decrypting the truncated encrypted byte string using a decryption key generated using the encryption password, salt and initialization vector according to a decryption algorithm to obtain content encoded in accordance with a defined document schema, the encoded content comprising one or more elements, having one or more fields and corresponding field values.

42.	(Previously Presented) The method of claim 41, further comprising:
if the enhanced document is one of the predefined list of document types, verifying that the enhanced document has not been modified prior to extracting the encoded content.

43-45.	(Canceled)

46.	(Original) The method of claim 41, further comprising: 
registering the enhanced document with a document creation system; 
receiving a notification when the enhanced document has been updated; and 
requesting an updated version of the enhanced document after receiving the notification.

47.	(Previously Presented) The method of claim 41, further comprising:
transmitting a status notification to a document creation system upon successful extraction of the encoded content.

48.	(Currently Amended) A document parsing system comprising:
at least one processor; and 
a memory in communication with the processor, the memory having a plurality of instructions stored thereon,
where the processor is configured to execute the instructions to:
receive an enhanced document at the document parsing system, the enhanced document having nonvisible metadata embedded therein;
examine a document file type of the enhanced document to determine if the enhanced document is one of a predefined list of document types for which verification is required to determine if the enhanced document has been modified or not;
extract encoded content from the nonvisible metadata embedded in the enhanced document; and
transmit the encoded content as a structured document to a document submission platform,
wherein the metadata is stored as ID and value pairs, and wherein the processor in extracting the encoded content is further configured to execute the instructions to:
	access one or more encrypted byte string segments in the embedded metadata of the enhanced document, each encrypted byte string segment having an associated identifier;
	assemble the one or more encrypted byte string segments into an encrypted byte string;
	select an initial portion of the encrypted byte string as an encryption salt and initialization vector, and truncating the initial portion from the encrypted byte string;
	obtain an encryption password from an encryption password database; and
	decrypt the truncated encrypted byte string using a decryption key generated using the encryption password, salt and initialization vector according to a decryption algorithm to obtain content encoded in accordance with a defined document schema, the encoded content comprising one or more elements, having one or more fields and corresponding field values.

49.	(Previously Presented) The document parsing system of claim 48, wherein the processor is further configured to execute the instructions to:
if the enhanced document is one of the predefined list of document types, verify that the enhanced document has not been modified prior to executing the instructions to extract the encoded content.

50-52.	(Canceled)

53.	(Original) The document parsing system of claim 48, wherein the processor is further configured to execute the instructions to: 
register the enhanced document with a document creation system; 
receive a notification when the enhanced document has been updated; and 
request an updated version of the enhanced document after receiving the notification. 

54.	(Previously Presented) The document parsing system of claim 48, wherein the processor is further configured to execute the instructions to:
transmit a status notification to a document creation system upon successful extraction of the encoded content.

55.	(Currently Amended) A non-transitory computer-readable medium comprising a plurality of instructions, the instructions being executable by a processor to:
receive an enhanced document at the document parsing system, the enhanced document having nonvisible metadata embedded therein;
examine a document file type of the enhanced document to determine if the enhanced document is one of a predefined list of document types for which verification is required to determine if the enhanced document has been modified or not;
extract encoded content from the metadata embedded in the enhanced document; and
transmit the encoded content as a structured document to a document submission platform,
wherein the metadata is stored as ID and value pairs, and wherein the instructions for extracting the encoded content are further executable to:
	access one or more encrypted byte string segments in the embedded metadata of the enhanced document, each encrypted byte string segment having an associated identifier;
	assemble the one or more encrypted byte string segments into an encrypted byte string;
	select an initial portion of the encrypted byte string as an encryption salt and initialization vector, and truncating the initial portion from the encrypted byte string;
	obtain an encryption password from an encryption password database; and
	decrypt the truncated encrypted byte string using a decryption key generated using the encryption password, salt and initialization vector according to a decryption algorithm to obtain content encoded in accordance with a defined document schema, the encoded content comprising one or more elements, having one or more fields and corresponding field values.

56.	(Previously Presented) The non-transitory computer-readable medium of claim 55, wherein the instructions are further executable to:
if the enhanced document is one of the predefined list of document types, verify that the enhanced document has not been modified prior to extracting the encoded content.

57-59.	(Canceled) 

60. (Original) The non-transitory computer-readable medium of claim 55, wherein the metadata is stored as ID and value pairs, and wherein the instructions for extracting the encoded content are further executable to: 
register the enhanced document with a document creation system; 
receive a notification when the enhanced document has been updated; and 
request an updated version of the enhanced document after receiving the notification.

61-75. (Canceled) 

                                                             Allowable Subject Matter

2.	Claims 1-5, 7-19 are allowable in light of the Applicant’s argument and in light of the prior art made of record.

                          Reasons for Allowance

3.	The following is an examiner's statement of reasons for allowance: 
Upon searching variety of databases, the examiner considering Applicant’s provided prior-art and examiner research of prior-art with are mention in form-892 and with the respect of Applicant’s arguments clarify the difference and uniqueness of invention. It still hold the novelty even if the closest prior art US Publication No. 20070043940 and the Applicant’s provided IDS, Foreign Patent 2006095269 (WO) combined. 
Claims 1 and 8 in conjunction with all other limitations of the dependent claims, " selecting second-type packets for transport using the second null-encryption securityassociation based on a traffic selector, wherein the traffic selector enables the homeservices between the mobile station and the secure gateway in a mobile phone homenetwork." and independent claims are not taught nor suggested by the prior art of record (PTO-892). 
Therefore, Claims 1-8 are hereby allowed in view of applicant’s persuasive arguments and in the light of amendments to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






        Conclusion

4. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. The examiner can normally be reached on 7:00 AM -5:00 PM (Mo-Th).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-2419.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

 /Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890